Medifirst Solutions, Inc. 4400 N. Federal Hwy Suite 54 Boca Raton FL 33431 June 8, 2012 Max A. Webb Assistant Director Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Medifirst Solutions, Inc. Amendment No.6 to Registration Statement on Form S-1 Filed On March 29, 2012 File No.333-178825 Dear Mr. Webb: Enclosed is the referenced Amendment No. 6 which now includes the opinion and consent of our legal counsel as exhibits. Very truly yours, /s/ Bruce Schoengood President and Chief Executive Officer
